Case 4:17-cv-00399-JED-FHM Document 15 Filed in USDC ND/OK on 02/20/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  TABITHA CATES,                       )
                                       )
               Plaintiff,              ) CASE NO: 17-CV-399-JED-FHM
                                       )
  vs.                                  )
                                       )
  GAMESTOP, INC., a Foreign For Profit )
  Business Corporation,                )
                                       )
               Defendant.              )


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the Plaintiff Tabitha Cates, hereby stipulates

  with the Defendant, GameStop, Inc., that her claims in the above styled and numbered action

  shall be dismissed with prejudice. The parties shall bear their own costs and attorneys’ fees.


                                               Respectfully submitted,


                                               /s/ Lauren G. Lambright
                                               (signed with permission)
                                               Daniel E. Smolen, OBA #19943
                                               Lauren G. Lambright, OBA #22300
                                               Smolen, Smolen & Roytman, PLLC 701
                                               South Cincinnati Avenue Tulsa, OK 74119
                                               Phone: (918) 585-2667
                                               Fax: (918) 585-2669
                                               Email: danielsmolen@ssrok.com
                                               Email: laurenlambright@ssork.com

                                               ATTORNEYS FOR PLAINTIFF

                                               and




  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                                Page 1
Case 4:17-cv-00399-JED-FHM Document 15 Filed in USDC ND/OK on 02/20/19 Page 2 of 2




                                     /s/Stephanie Johnson Manning
                                     Eva W. Turner
                                     Texas Bar No. 24051485
                                     Eva.turner@ogletree.com
                                     Stephanie Johnson Manning
                                     Texas Bar No. 24099422
                                     Oklahoma Bar No. 18741
                                     Stephanie.manning@ogletree.com

                                     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                     8117 Preston Road, Suite 500
                                     Dallas, TX 75225
                                     Telephone: (214) 987-3800
                                     Facsimile: (214) 987-3927

                                     ATTORNEYS FOR DEFENDANT

                                                                              37424802.1




  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE                                  Page 2
